 

 

 

 

Partners
Dawn M. Cardi
Chad L. Edgar

 

 

 

 

Associates
Jessica Friedrich
Joanna C. Kahan

Of counse!
Diane Ferrone

 

September 10, 2021

Via ECF

SO ORDERED:
Hon. G B. Daniel QO
on. George anlels Gags 5 Daw

United States District Court Judge -
Southern District of New York GFor: . Daniels, U.S.D.J.
500 Pearl Street ‘

New York, NY 10007 D N—SEPLS- 90H —

Re: United States v. Markell Bobian, et al., 3:20-cr-57-10 (GBD)
Your Honor:

I am CJA counsel to defendant Markell Bobian. I write, with no objection from the Government,
to respectfully request a two-week extension of time to file any objections to the presentence report.

The current due date for any objections is September 14, 2021, and Mr. Bobian’s sentencing date
is November 17, 2021.

We have been in touch with the government about certain information in the first draft of the
presentence report and the parties need additional time to discuss the matter.

Accordingly, we respectfully request that any objections to the presentence report be adjourned
to September 28, 2021.
Respectfully submitted,
/s/
Dawn M. Cardi

CC: All Parties (via ECF)
U.S. Probation Officer Christopher Pagano (via E-mail)

99 Madison Avenue, 8th Floor, New York, NY 10016 © 212.481.7770 reLePpHONE © 212.271.0665 FacsiMiLe © 917.543.9993 cELL cardiedgarlaw.com
